Title: From Alexander Hamilton to the President and Directors of the New York Office of Discount and Deposit of the Bank of the United States, 25 September 1793
From: Hamilton, Alexander
To: President and Directors of the New York Office of Discount and Deposit of the Bank of the United States



Albany September 25. 1793
Gentlemen

The necessity I have been under of travelling for the more speedy recovery of my strength, impaired by a late fit of illness, will prevent my making arrangements in the usual mode for the payment of the ensuing quarter’s Interest on the Public Debt payable in the City of New York.
I am therefore to request that you will cause the Quarter’s Interest to be paid in the accustomed manner, notwithstanding the want of form. And upon my return to Philadelphia, which I expect will be in a fortnight, I will put the business in order. Do me the favour to make known to the commissioner of loans that you are prepared to proceed in the payment as usual.
With respect   I am   Gentlemen   Your obedient servant

Alex Hamilton.
The President & Directorsof the Office of Discount &Deposit of the Bank of the UStatesNew York

